Name: Council Decision (EU) 2019/572 of 8 April 2019 on the conclusion, on behalf of the European Union, of an amendment to the Agreement between the United States of America and the European Community on cooperation in the regulation of civil aviation safety
 Type: Decision
 Subject Matter: labour market;  international affairs;  America;  transport policy;  air and space transport;  technology and technical regulations;  organisation of transport;  European construction
 Date Published: 2019-04-11

 11.4.2019 EN Official Journal of the European Union L 100/1 COUNCIL DECISION (EU) 2019/572 of 8 April 2019 on the conclusion, on behalf of the European Union, of an amendment to the Agreement between the United States of America and the European Community on cooperation in the regulation of civil aviation safety THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 100(2), in conjunction with point (a) of the second subparagraph of Article 218(6) thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament, (1) Whereas: (1) In accordance with Council Decision (EU) 2018/61 (2), Amendment 1 to the Agreement on cooperation in the regulation of civil aviation safety between the United States of America and the European Community (Amendment 1) was signed on 13 December 2017, subject to its conclusion at a later date. (2) Amendment 1 extends the areas of cooperation between the Parties to the Agreement between the United States of America and the European Community on cooperation in the regulation of civil aviation safety (the Agreement) where reciprocal acceptance of approvals and findings of compliance can apply, so as to allow for an optimised resource utilisation and commensurate cost savings while maintaining a high degree of safety in air transport. (3) Amendment 1 should be approved, HAS ADOPTED THIS DECISION: Article 1 Amendment 1 to the Agreement on cooperation in the regulation of civil aviation safety between the United States of America and the European Community is hereby approved on behalf of the Union. (3) Article 2 The President of the Council shall, on behalf of the Union, give the notification provided for in Article 3 of Amendment 1. Article 3 This Decision shall enter into force on the date of its adoption. Done at Luxembourg, 8 April 2019. For the Council The President F. MOGHERINI (1) Consent of 13 December 2018 (not yet published in the Official Journal). (2) Council Decision (EU) 2018/61 of 21 March 2017 on the signing, on behalf of the European Union, and provisional application of an amendment to the Agreement between the United States of America and the European Community on cooperation in the regulation of civil aviation safety (OJ L 11, 16.1.2018, p. 1). (3) The text of Amendment 1 has been published in OJ L 11, 16.1.2018, p. 3, together with the decision on signature.